Exhibit 99.1 Jaguar Mining Inc. Condensed Interim Consolidated Financial Statements For the three and six months ended June 30, 2015 and 2014 (Unaudited) CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Unaudited and expressed in thousands of US dollars) Consolidated Statement of Financial Position June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Inventory Note 4 Recoverable taxes Note 5 Other accounts receivable Prepaid expenses and advances Derivatives - Total Current Assets Non-current assets Property, plant and equipment Note 6 Mineral exploration projects Note 7 Recoverable taxes Note 5 Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities Note 8 $ $ Notes payable Note 9 Reclamation provisions Note 10 Derivatives - Other provisions and liabilities Note 11 Total Current Liabilities Non-current liabilities Notes payable Note 9 Deferred income taxes Other taxes payable Reclamation provisions Other liabilities 49 61 Total liabilities $ $ SHAREHOLDERS' EQUITY Capital Stock Note 12 Stock options Note 12 Deferred shares units Note 12 Contributed surplus Deficit ) ) Hedging Reserve Note 12 ) Total shareholders' equity Financial liabilities and other commitments Total liabilities and shareholders' equity $ $ Going Concern Note 2 On behalf of the Board: (signed) “Richard Falconer” (signed) “George M. Bee” The accompanying notes are an integral part of these condensed interim consolidated financial statements. 1 CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) For the three and six months ended June 30, 2015 and 2014 (Unaudited and expressed in thousands of US dollars) Consolidated Statement of Income Three Months Ended June 30, Six Months Ended June 30, Gold Sales $ Cost of sales Note 14 ) Depletion and amortization ) Gross profit Exploration and evaluation costs 29 81 78 Care and maintenance costs (Paciencia mine) Stock-based compensation General and administration expenses Restructuring fees - - Amortization Adjustment to legal and VAT provisions Note 15 Other operating expenses Operating loss ) Foreign exchange loss (gain) Financial instruments gain ) Finance costs Other non-operating expenses (recoveries) Loss before income taxes ) ) Current income tax expense 13 Deferred income tax expense (recovery) Total income tax expense (recovery) ) Net income (loss) ) ) Other comprehensive income (loss) ) ) Total comprehensive income (loss) ) ) Earnings per share Income (loss) per share Basic Note 13 $ ) $ $ ) $ Diluted Note 13 $ ) $ $ ) $ Weighted average shares outstanding Basic Diluted The accompanying notes are an integral part of these condensed interim consolidated financial statements. 2 CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS For the three and six months ended June 30, 2015 and 2014 (Unaudited and expressed in thousands of US dollars) Consolidated Statement of Cash Flows Three Months Ended June 30, Six Months Ended June 30, OPERATING ACTIVITIES Net income (loss) for the period $ ) $ $ ) $ Adjusted for non-cash items Unrealized foreign exchange gain ) Stock-based compensation expense Interest expense Accretion of interest expense Deferred income tax expense (recovery) Depletion and amortization Loss on disposition of property, plant and equipment 1 45 23 53 Write-down of inventory - 32 Provision for VAT and other taxes ) Legal provisions ) ) Gain on debt forgiveness - ) - ) Loss on Renvest ammendment - - Unrealized gain on derivatives and option component of notes - (8
